NO. 12-18-00299-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 FRANCISCO JAVIER SANCHEZ-                        §       APPEAL FROM THE 114TH
 LUCIANO,
 APPELLANT
                                                  §       JUDICIAL DISTRICT COURT
 V.

 THE STATE OF TEXAS,                              §       SMITH COUNTY, TEXAS
 APPELLEE

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Francisco Javier Sanchez-Luciano appeals his conviction for aggravated assault with a
deadly weapon. Appellant’s counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with aggravated assault with a deadly weapon. The
indictment alleged that, on or about November 16, 2017, and anterior to the presentment of the
indictment, in Smith County, Texas, Appellant intentionally, knowingly, and recklessly caused
bodily injury to the victim by striking him with a rock. The indictment further alleged that
Appellant used or exhibited a deadly weapon, the rock, during the commission of the assault.
       Appellant entered a plea of “not guilty” to the indictment and the case proceeded to a jury
trial. At trial, the victim testified that Appellant struck him with a rock, breaking his leg. In
addition, the State called an individual who testified that he witnessed Appellant strike the victim
with a rock. The jury found Appellant “guilty” of aggravated assault with a deadly weapon, and
sentenced him to six years of imprisonment. This appeal followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has diligently reviewed and evaluated the appellate
record and found no error for our review. In compliance with High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced. 1
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly frivolous.
Accordingly, we grant counsel’s motion for leave to withdraw. We affirm the trial court’s
judgment.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review on his behalf or he must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the date that the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition
for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.

         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and no pro se brief
has been filed.




                                                          2
Opinion delivered September 18, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 18, 2019


                                         NO. 12-18-00299-CR


                        FRANCISCO JAVIER SANCHEZ-LUCIANO,
                                     Appellant
                                        V.
                               THE STATE OF TEXAS,
                                      Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0131-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.